Dissenting opinion delivered by
Tart, J.
I am unable to agree with the majority of the Court. It is said that the petitioning town is not entitled to relief, for that R. L. sec. 28 is a bar. If this section has any -application to highway cases, it did not require the aid of sec. 8 of the acts of 1884, which forbade its application to pending •causes, to protect the interests of the petitionee, for the repeal of the general provisions of the statutes, by the terms of section *13228, could not affect a proceeding then had or commenced or a. right accrued. 1 think it does not admit of question, that the-Legislature had power to repeal section 28, R. L. There are two reasons why I think the case at bar is not affected by section 28. I think, in respect to this case, the section was-"repealed by the acts of 1884-6. Section 8 of the act of 1884 provided that the act should not apply to pending cases ; but in. 1886 the act of that year provided that section 8 of the act of 1884 should be repealed; what is the effect of this act of 1886-other than saying the act as amended shall apply to pending; cases ? I think it is saying so directly. I do not think this section of the R. L. has any relation, nor was intended to apply, to proceedings instituted after the repeal of any statute, relative-to the maintenance of highways, the support of paupers, and like burdens imposed upon municipal organizations. The laws-relating to such burdens are not in the nature of contract, and except so far as executed, no absolute rights vest under them. Towns are created for public purposes, and it is competent for the legislature to amend, alter or repeal all laws relating to them. Buch laws are in the nature of police regulations of a> public character, arbitrary in their quality, founded on no preexisting right or equity, and all questions arising under them must lie determined by the provisions existing at the time. I think the petitionee had no such absolute vested right that it could not be altered or taken away by act of the Legislature, and for the same reasons the case is not affected by any constitutional prohibition. I see no difference between the principle underlying the law relating to the maintenance of highways and that of paupers, and the Court held at this term in Worcester v. East Montpelier and Chittenden v. Barnard, pages 139 and 145, that the burden of supporting a pauper may be changed by an act of the Legislature, and I see no reason why the principle of those cases does not apply to a case where the question of settlement has been determined by judgment. It seems to me absurd to talk about the vested rights of a town pauper to be supported by any particular town, irrespective of the. existing statutes, or the vested right of a town to have another town bear the burdens *133that the Legislature deems wise to place upon them all in common. Were the constitutional objection valid, should it not be invoked in every case where a judgment of a court has placed the burden of maintaining a highway or bridge situate in one town upon an adjoining one % Yet this court has already, under the act of 1884, relieved the towns of Chelsea, Tunbridge and Wardsboro from orders to contribute to the maintenance of bridges in adjoining towns. Chelsea and Tunbridge v. Royaldon, 58 Vt. 212; Wardsboro v. Jamaica, 59 Vt. 514.
It may be said that the constitutional question was not raised in the case of the two former towns; neither has it been by •counsel in this case; it evidently did not occur to the astute ■and learned counsel that there was any eonstitutional objection •to granting the relief prayed for. The judgments in those cases •could logically have been put on no other ground than the one I contend for. It should be borne in mind that Strafford is not -seeking for relief from any assessment already made, in any form, but from liability to one which may be made a century hence, for if there is a constitutional objection to relief being granted under the laws of 1884-6, it can never have relief save -under the R. L. as they were at the time the statutes of 1884-6 were passed. In the case of Wardsboro v. Jamaica, supra, it was claimed that the town of Jamaica would be deprived of a •vested right in case the prayer of the petitionee was granted; ■the court by Royce, Ch. J., with- great good sense, say: “ To justify a reversal of the judgment it must affirmatively appear that it was erroneous; and the error complained of is that it deprived the petitionee of a vested right to collect an assessment •-then due. The conclusive answer to that claim is that it does not appear that there was any assessment then due; and hence the case fails, to show that there was any vested right of which the petitionee has been deprived.” With this decision'as late as-1887 I am not surprised that the counsel in this case did not •raige the constitutional question. The court ought to adhere to its own decisions for a length of time which serves to bar a «imple contract debt.
I think the prayer of the petition should have been granted.